Citation Nr: 0032636	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
pneumonia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1944 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1997 and October 1998 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for residuals of pneumonia in a decision of March 1994, and 
the veteran did not perfect an appeal. 

2.  The additional evidence presented since March 1994 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of pneumonia.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of March 1994 which denied 
service connection for residuals of pneumonia is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The additional evidence presented since March 1994 is not 
new and material, and the claim for service connection for 
residuals of pneumonia has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for 
residuals of pneumonia.  He asserts that his current 
respiratory impairment and infections are attributable to 
episodes of pneumonia and bronchitis which occurred during 
service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as bronchiectasis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for dysphagia, rated as 30 percent disabling; 
residuals of anterior bulbar poliomyelitis with soft palate 
weakness, rated as 20 percent disabling; impingement syndrome 
of the right shoulder, rated as 20 percent disabling; 
epicondylitis of the elbows, rated as 10 percent disabling; 
varicose veins of the right lower extremity, rated as 10 
percent disabling; a fracture of the 9th rib and pleural 
thickening of the right lung, rated as noncompensably 
disabling; a fracture of the left ring finger with ankylosis 
of the distal joint, rated as noncompensably disabling; and 
post-traumatic anisocoria of the right eye, rated as 
noncompensably disabling.  

The RO previously denied the veteran's claim for service 
connection for residuals of pneumonia in a decision of March 
1994.  The veteran was notified by letter of that decision 
and of his right to file an appeal, but he did not do so and 
the decision became final.

The evidence which was considered at that time included the 
veteran's service medical records which showed that he was 
treated on a few occasions for pneumonia and/or bronchitis.  
A report of a medical examination conducted in August 1949 
shows that the veteran had a history of having pneumonia in 
1943 with no complications and no sequelae.  An X-ray of the 
veteran's chest was interpreted as showing blunting of the 
right costophrenic angle suggestive of old healed pleuritis.  
The Board notes that service connection has already been 
granted for that chest X-ray finding.

A service medical record dated in October 1966 shows that the 
veteran was hospitalized for treatment of acute bronchitis.  
However, subsequent examination reports show that this 
disorder resolved.  Reports of medical history dated in July 
1968 and July 1972 show that the veteran denied having 
shortness of breath, pain or pressure in the chest, or a 
chronic cough.  Reports of medical examinations conducted in 
August 1967, July 1968, July 1969, May 1970, June 1971, and 
December 1972 all show that clinical evaluation of the 
veteran's lungs was normal other than the X-ray findings 
noted above.

The previously considered evidence also included the report 
of an examination conducted by the VA in November 1973 which 
shows that the veteran's lungs were clear to percussion and 
auscultation.  The diagnoses included history of recurrent 
pneumonia in the past, presently asymptomatic.  

The report of a respiratory examination conducted by the VA 
in October 1986 shows that the veteran reported having a 
problem with shortness of breath that had been most prominent 
for the last three to four years.  He felt that this was 
secondary to numerous bouts of pneumonia that he had during 
the period from the 1940's to the 1960's.  He also had a 20-
30 pack per year history of smoking, but had not smoked in 
the last 10 years.  He reported that he got out of breath 
when speaking, after walking 3/4 of a mile, or after walking up 
two flights of stairs.  On physical examination, the veteran 
had normal chest expansion.  The lungs were clear to 
auscultation and percussion.  The pertinent diagnosis was 
shortness of breath probably related to restrictive lung 
disease.  The examiner noted that the veteran did have a 
history of smoking so chronic obstructive pulmonary disease 
was a possibility, but that with his history of numerous 
pneumonias the examiner suspected that the veteran's 
restrictive component was much greater.

Medical records from the Burlington Medical Center dated in 
April 1992 show that the veteran presented with a two day 
history of shortness of breath and a cough with production of 
thick brown sputum.  He also had pain in the left lower chest 
and back.  It was noted that he quit smoking 16 years 
earlier.  He appeared mildly dyspneic.  The lungs had rales 
at both bases, more prominently at the left.  The impression 
was (1) pneumonia, community acquired; and (2) acute 
respiratory distress secondary to #1.  The veteran was 
admitted and placed on IV antibiotics.  A discharge summary 
dated in May 1992 shows that the diagnoses were (1) 
streptococcal pneumonia; (2) enterobacteria agglomerans 
pneumonia; and (3) respiratory insufficiency secondary to #1.  
It was also noted that the veteran had mild COPD.  A record 
dated in June 1992 shows that the veteran continued to 
receive treatment for a persistent left upper lobe pneumonia.  
It was noted that he had a history of recurrent pneumonia.   

In the decision of March 1994, the RO noted that the 
veteran's service medical records shows that he had been 
treated for pneumonia in 1943 and 1944, in 1958 for severe 
bronchitis and possible pneumonia, and in October 1966 for 
pneumonia and bronchitis.  The RO also noted that the veteran 
had been treated for pneumonia again in 1992, almost twenty 
years after service.  The RO concluded that the pneumonia in 
service had been an acute condition which had resolved, and, 
therefore, that service connection was not warranted.  The RO 
also found that there was no evidence of a relationship 
between the veteran's current pneumonia and his service-
connected residuals of bulbar polio.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes 
additional VA and private post-service medical treatment 
records.  However, none of the records contain an opinion 
linking any current respiratory disorder to service.  
Therefore, the additional records do not add any additional 
pertinent information.

The veteran has also presented additional service records, 
including a temporary duty order dated in May 1967 from when 
he was transferred for the purpose of receiving medical care.  
The veteran also presented a lay statement dated in September 
1997 from another serviceman which is to the effect that he 
recalled that the veteran was treated for pneumonia in 
service.  The Board notes, however, that at the time of the 
previous decision it was already established that the veteran 
had been treated for pneumonia in service.  Therefore, these 
items of evidence do not add any additional relevant 
information.  

The additional evidence also includes the report of a VA 
respiratory examination conducted in November 1996.  The 
report shows that the veteran gave a history of having 
breathing troubles that began in 1948 after a bout with 
polio.  He also said that his shortness of breath started 
approximately four years ago and had intensified over the 
past year.  He said that after climbing a single flight of 
stairs he was huffing and puffing and had to rest for several 
minutes.  He described having constant yellow phlegm, but had 
no fever or chills.  He did have coughing or shortness of 
breath at night.  He had a past history of smoking, but quit 
twenty years ago.  He was not on any  medications for 
breathing trouble.  On physical examination, the chest had 
bibasalar rales with coarse breath sounds throughout.  The 
diagnosis was increasing shortness of breath which may be 
related to heart failure in this 74 year old patient.  
However, the examiner did not give an opinion that the 
current problems were related to service or to a service-
connected disability.

Thus, there is still no evidence that the veteran's current 
respiratory disability is related to his episodes of 
pneumonia in service.  For the foregoing reasons, the Board 
finds that the additional evidence presented since March 1994 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of pneumonia.  Accordingly, the decision of 
March 1994 which denied service connection for residuals of 
pneumonia remains final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of pneumonia.  The 
appeal on that issue is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

